Order
Defendant filed a motion for appropriate relief pursuant to the Cherokee Rules of Criminal Procedure 20(d) alleging that the consecutive sentences by the Cherokee Court violated 25 U.S.C. Sec. 1302(7) of the Indian Civil Rights Act, and that he is entitled to be discharged from custody. The Cherokee Court denied the motion, and on July 14, 2010, defendant gave notice of appeal.
The record in this case shows that the defendant was sentenced on August 8, 2008 to imprisonment.
The release order shows that defendant was released from prison on June 27, 2010 before defendant gave notice of appeal, July 14, 2010.
Defendant asks that he be released from prison. The record shows that he was released on June 27, 2010.
Defendant asks that his sentence be modified. He has served his sentence.
The record shows that defendant’s motion is moot. There is no issue to be appealed.
Defendant’s notice of appeal is vacated.